Citation Nr: 1517680	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-11 380	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee and low back disabilities.  

2. Entitlement to service connection for residuals of a brain trauma sustained with a head injury (TBI), to include as secondary to a service-connected left knee disability.  

3. Entitlement to service connection for headaches, to include as secondary to a TBI.  

4. Entitlement to service connection for memory loss, to include as secondary to a TBI.  

5. Entitlement to service connection for a balance disorder, to include as secondary to a TBI.  

REPRESENTATION

Appellant represented by:	Karl Truman, Esq.
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2012 VA Form 9, the Veteran requested a hearing before the Board; in October 2013, he requested that the hearing be postponed; and in September 2014, he withdrew the request for a Board hearing.  

The Veteran had also perfected an appeal of a denial of an increased rating for left knee degenerative joint disease (DJD).  A September 2006 rating decision had awarded service connection for (and a separate 10 percent rating) for left knee instability, effective February 13, 2004).  A June 2008 rating decision increased the rating for left knee DJD to 20 percent, and reduced the rating for left knee instability to 0 percent, both effective February 29, 2008.  In a September 2008 statement, the Veteran withdrew the appeal for a rating in excess of 20 percent for left knee DJD, and disagreed with the reduced rating for left knee instability.  A May 2009 rating decision restored a 10 percent rating for left knee instability, effective February 29, 2008.  In a December 2009 statement, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for left knee instability.  Consequently, an issue pertaining to the rating for left knee disability is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  



REMAND

An April 1996 letter from the Social Security Administration (SSA) indicates that the Veteran was awarded SSA disability benefits.  The record does not include the records pertaining to that award (or reflect that such records were sought by VA).  Medical records considered in connection with his SSA disability benefits claim are constructively of record, may contain information relevant to the claims on appeal, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

In the September 2014 appellant's brief, the Veteran's attorney asserted that the Veteran's degenerative changes of the bilateral hips "are no less service connected than his knees or back" because his knee "caus[ed] his gait to be altered," "directly caused the injury and accelerated degenerative changes to his back," and "[t]he hips being between the knee and the back logically were exposed to the same impacts, wear and abuse as his knee and back."  The Veteran's attorney also asserted that the Veteran's bilateral hip disability was either caused by or permanently aggravated by a fall in February 2004, when his "knee gave way."  In September 2009, the Veteran was afforded a VA examination in connection with his claim of service connection for a bilateral hip disability.  The September 2009 VA examiner opined that the Veteran's DJD of the bilateral hips is less likely as not caused by or a result of his service-connected low back disability.  However, the examiner did not provide an opinion that addresses the Veteran's allegation that his service-connected left knee disability caused or aggravated the bilateral hip DJD.  Consequently, the examination report is inadequate, and a remand for an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reflects that the Veteran has received private chiropractic treatment for his bilateral hip disability.  Additionally, the most recent records of VA treatment in the record are from February 2012.  As updated records of treatment the Veteran has received for his bilateral hip disability and claimed residuals of a TBI are likely to contain information pertinent to his claims (and VA treatment records are constructively of record), they must be sought.  

Accordingly, the case is REMANDED for the following:
1. The AOJ should obtain from SSA copies of their decision awarding the Veteran disability benefits and the medical records considered in that determination.  If those records are unavailable, it must be so certified for the record (with explanation).

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his bilateral hip disability and claimed residuals of a TBI (records of which are not already associated with the record) and to provide any releases necessary for VA to secure any private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his bilateral hip disability and claimed residuals of a TBI since February 2012.  

3. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to secure an addendum medical advisory opinion regarding whether or not the Veteran's bilateral hip disability was caused or aggravated by the service-connected low back and/or left knee disabilities.  The entire record, including a copy of this remand, must be reviewed by the orthopedist.  Based on review of the entire record and examination of the Veteran the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's service-connected low back disability caused OR aggravated his bilateral hip DJD?  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's service-connected left knee disability caused OR aggravated his bilateral hip DJD?  

The examiner must explain the rationale for all opinions, and should specifically comment on the theories of causality/entitlement alleged by the Veteran, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

